DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/22/2022 has been entered. Claims 1,3-11 and 13-18 are pending in the application. 
Applicant's amendment to the claims has overcome the claim objections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments with respect to amendments to independent claim(s) 1 and 18 are moot based on the new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-9,11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti (US 20170104276 A1) in view of Lee (US 9917355 B1).

Regarding claim 1, Vacanti discloses [Note: What Vacanti fails to disclose is strike-though]
A radar system (Fig. 1A) which detects positions of targets existing outside the radar system (Paragraph 0028, “The disclosure describes radar systems and techniques for operating radar systems. Phased Array Surveillance Systems, particularly for small manned aircraft or UAVs, may advantageously use an efficient and low weight radar system for object sensing and avoidance or weather radar applications.”), the radar system (Fig. 1A)  comprising: 
a circuit board (Fig. 2, element 28 coupled with all the other components in Fig. 2 forms a circuit board; therefore, the entire component of 12 in Fig. 2 is a circuit board) 
a first transmitting antenna unit (Fig. 1A, element 18a, “transmit array”) arranged in an end portion area of the circuit board facing in the first direction (Fig. 2 depicts transmit array element 18 arranged in an end portion of the master connect board 28 (note all components are coupled together therefore the entire component of 12 is a circuit board) which faces the first direction), the first transmitting antenna unit (Fig. 1A, element 18a, “transmit array) configured to transmit a first transmission wave in the first direction and in a first area (Paragraph 0041, “For example, each transmit array/receive array pair may be configured to scan a predetermined window with a predetermined extent in azimuth and elevation. In some examples, the predetermined extent in azimuth may be about ±40° from the plane orthogonal to the face of the transmit array/receive array pair or about ±38° in azimuth.”; Paragraph 0031, “In some examples, the extent of the transmit beam in the first illumination dimension may cover substantially the entire predetermined window in the direction of the first illumination dimension.”; therefore, each transmit array transmits waves in its respective direction in the respective area that it faces); 
a second transmitting antenna unit (Fig. 1; Paragraph 0038, “For example, first transmit array 18a and first receive array 20a are mechanically attached to first housing 13a. Similarly, second transmit array 18b and second receive array 20b are mechanically attached to second housing 13b, and third transmit array 18c and third receive array 20c are mechanically attached to third housing 13c.”; where “18c” is the “second transmit array”) arranged in an end portion area of the circuit board facing in the second direction (Fig. 2 depicts transmit array elements 24 arranged in an end portion of the master connect board 28 (note elements are coupled to the master board and therefore part of the board) which faces the first direction, where the same arrangement is for the first and second transmit arrays), the second transmitting antenna unit (Paragraph 0038, element 18c) configured to transmit a second transmission wave in the second direction and in a second area mutually separated from the first area (Paragraph 0041, “This may allow radar system 10 to monitor a greater range in azimuth more efficiently than using only a single transmit array/receive array pair. For example, each transmit array/receive array pair may be configured to scan a predetermined window with a predetermined extent in azimuth and elevation. In some examples, the predetermined extent in azimuth may be about ±40° from the plane orthogonal to the face of the transmit array/receive array pair or about ±38° in azimuth.”; therefore, each transmit array transmits waves in its respective direction in the respective area that it faces and Fig. 1 shows that the areas are mutually separate); and
a receiving antenna unit (Fig. 1A, element 20b, “receive antenna”) arranged in an end portion area of the circuit board (Paragraph 0048, “Although the receive antenna elements are not illustrated in FIG. 2, the receive antenna elements are located adjacent to the top edge 31 of each of the respective printed boards 26.”, where “top edge 31 of each of the respective printed board 26” is tantamount to “an end portion area” of the circuit board 28 (note all component are coupled together therefore the entire component of 12 is a circuit board)) facing in a third direction between the first direction and the second direction (Fig. 1A, “receive antenna” 20b is facing a third direction between the first and the second direction), and including a plurality of antenna elements arranged in a line in a fourth direction orthogonal to the third direction (Paragraph 0048, “Although the receive antenna elements are not illustrated in FIG. 2, the receive antenna elements are located adjacent to the top edge 31 of each of the respective printed boards 26.”, where if each receive antenna element is located adjacent to the top edge of 31 then the receive antenna elements are arranged in a line in a fourth direction that is orthogonal to the third direction, see Fig. 1 for reference in combination with Fig. 2), wherein 
the first and second transmitting antenna units (Fig. 1A, transmit antenna arrays 18a and 18c, respectively) are spaced from each other in the fourth direction by receiving antenna unit (Fig. 1A, array 18a and 18c are spaced from each other in a fourth direction by receiving antenna array 20b), 
the receiving antenna unit is configured to receive (Fig. 1A, receive antenna array 20b), from the first area (Fig. 1 area facing transmit array 18a), a first reflection wave that is a reflection of the first transmission wave (Paragraph 0041, “By arranging housings 13 at angles with respect to each other in, the transmit array/receive array pairs (e.g., first transmit array 18a and first receive array 20a, second transmit array 18b and second receive array 20b, and third transmit array 18c and third receive array 20c) are disposed at angles with respect to each other. This may allow radar system 10 to monitor a greater range in azimuth more efficiently than using only a single transmit array/receive array pair...The total azimuth scan area may depend at least in part on an overlap in azimuth between scan areas of the three FMCW radar arrays 12.”; therefore as the scan areas overlap in azimuth, reflection waves transmitted from one area (i.e. first direction window) are received by the receiver antenna elements of another area (i.e. third direction window)), and receive, from the second area (Fig. 1 area facing transmit array 18c), a second reflection wave that is a reflection of the second transmission wave (Paragraph 0041, “By arranging housings 13 at angles with respect to each other in, the transmit array/receive array pairs (e.g., first transmit array 18a and first receive array 20a, second transmit array 18b and second receive array 20b, and third transmit array 18c and third receive array 20c) are disposed at angles with respect to each other. This may allow radar system 10 to monitor a greater range in azimuth more efficiently than using only a single transmit array/receive array pair...The total azimuth scan area may depend at least in part on an overlap in azimuth between scan areas of the three FMCW radar arrays 12.”; therefore as the scan areas overlap in azimuth, reflection waves transmitted from one area (i.e. second direction window) are received by the receiver antenna elements of another area (i.e. third direction window)), and 
an angle from the first direction, intersecting the third direction, and to the second direction is between 600 and 1200 inclusive (Paragraph 0040, “As shown in FIG. 1C, the three back surfaces 15 of housings 13 are disposed at angles with respect to each other. Interior angles 17a and 17b may be defined between the first back surface 15a and second back surface 15b, and between the second back surface 15b and third back surface 15c. In some examples, interior angles 17a and 17b may be the same. In other examples, interior angles 17a and 17b may be the same. Interior angles 17a and 17b may be between about 90° and about 1800. In some examples, one or both of interior angles 17a and 17b may be about 120°.”; therefore an angle from the first direction, intersecting the third direction, and to the second direction is between 600 and 1200 inclusive).
ANNOTATED DIAGRAM OF VACANTI’S FIGURE 1 PROVIDED BELOW FOR REFERENCE:

    PNG
    media_image1.png
    778
    811
    media_image1.png
    Greyscale

Lee discloses, 
a circuit board whose board surface is arranged parallel with first and second directions (Col. 8, lines 42-45, “The radar subsystem 304 and the radar subsystem 406, including their components, are each positioned on the PCB 206. The PCB 206 is positioned along a plane that is parallel to the W-L plane.”; therefore, as shown in FIG. 5 the PCB is also positioned parallel to the W-L plane). 
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Vacanti with Lee to incorporate the feature of: a circuit board whose board surface is arranged parallel with first and second directions. Both Vacanti and Lee are considered analogous arts as they both disclose vehicular radar system used to sense the presence of object in areas surrounding the vehicle. Vacanti is very similar to the instant application as it discloses most of the feature of claim 1 as shown in the citations above. However, Vacanti fails to specifically disclose the feature of: a circuit board whose board surface is arranged parallel with first and second directions. Vacanti discloses in paragraph 0047, “FMCW array 12 also includes a receive array 20 including a plurality of printed boards 26 on which or in which at least some of the electronics and receive antenna elements of receive array 20 are disposed. Each of printed boards 26 is connected to a master interconnect board 28 by a respective one of connectors 30. Master interconnect board 28 may be mechanically attached or coupled to housing 13 (FIGS. 1A and 1B), e.g., to a back wall of housing 13.” Furthermore in paragraph 0048 Vacanti discloses, “In other examples, receive array 20 may include another physical configuration, such as receive antenna elements that are not adjacent to top edge 31 of each of the respective printed boards 26, more or fewer printed boards 26, or a construction similar to transmit array 18, in which a plurality of receive antenna elements are mounted on or formed in a major surface of a printed board or other substrate.” From these two references it can be inferred that the circuit board can be mechanically attached to the housing in different ways. Lee discloses the specific limitation of: a circuit board whose board surface is arranged parallel with first and second directions. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Vacanti with Lee to incorporate the feature mentioned above. The combination of Vacanti and Lee discloses all of the claimed features of claim 1. The benefit of having the circuit board parallel to the first and second directions would allow for a more compact design and thus lead to a more efficient system.

Regarding claim 3, Vacanti further discloses
The radar system according to Claim 1 (Fig. 1A), wherein the first transmitting antenna unit (Fig. 1A, element 18a, “transmit array”) includes an antenna element (Fig. 1A, transmit array 18a include multiple antenna elements shown) whose directivity direction is the first direction (Paragraph 0031, “In some examples, the extent of the transmit beam in the first illumination dimension may cover substantially the entire predetermined window in the direction of the first illumination dimension.”; therefore, each transmit array transmits waves in its respective direction in the respective area that it faces; Paragraph 0041, “For example, each transmit array/receive array pair may be configured to scan a predetermined window with a predetermined extent in azimuth and elevation. In some examples, the predetermined extent in azimuth may be about ±40° from the plane orthogonal to the face of the transmit array/receive array pair or about ±38° in azimuth.”).  

Regarding claim 4, Vacanti further discloses
The radar system according to Claim 1 (Fig. 1A), wherein the second transmitting antenna unit (Fig. 1; Paragraph 0038, “For example, first transmit array 18a and first receive array 20a are mechanically attached to first housing 13a. Similarly, second transmit array 18b and second receive array 20b are mechanically attached to second housing 13b, and third transmit array 18c and third receive array 20c are mechanically attached to third housing 13c.”; where “18c” is the “second transmit array”) includes an antenna element (Fig. 1A, each transmit array includes multiple antenna elements shown)  whose directivity direction is the second direction (Paragraph 0031, “In some examples, the extent of the transmit beam in the first illumination dimension may cover substantially the entire predetermined window in the direction of the first illumination dimension.”; therefore, each transmit array transmits waves in its respective direction in the respective area that it faces; Paragraph 0041, “For example, each transmit array/receive array pair may be configured to scan a predetermined window with a predetermined extent in azimuth and elevation. In some examples, the predetermined extent in azimuth may be about ±40° from the plane orthogonal to the face of the transmit array/receive array pair or about ±38° in azimuth.”).  

Regarding claim 5, Vacanti further discloses
The radar system according to Claim 1 (Fig. 1A), wherein the first transmitting antenna unit (Fig. 1A, element 18a, “transmit array”), the second transmitting antenna unit (Fig. 1; Paragraph 0038, “For example, first transmit array 18a and first receive array 20a are mechanically attached to first housing 13a. Similarly, second transmit array 18b and second receive array 20b are mechanically attached to second housing 13b, and third transmit array 18c and third receive array 20c are mechanically attached to third housing 13c.”; where “18c” is the “second transmit array”) and the receiving antenna unit (Fig. 1A, element 20b, “receive antenna”) are each made of a conductor pattern formed in the circuit board (Fig. 2 depicts how each transmit antenna array and each receive antenna array are made of a conductor pattern formed on a circuit board (entire board of element 12)).  

Regarding claim 6, the combination of Vacanti and Lee discloses [Note: what Vacanti fails to disclose is strike-through]
The radar system according to Claim 5 (Fig. 1A), 

Lee discloses, 
wherein the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit are each formed of an end-fire array antenna (Col. 10, lines 3-12, “The first radar subsystem 503 includes a first end-fire antenna array 508 and a first RFIC 514. The first end-fire antenna array 508 is oriented in a first direction 520 along the L-W plane. The second radar subsystem 505 includes a second end-fire antenna array 510 and a second RFIC 516. The second end-fire antenna array 510 is oriented in a second direction 522 along the L-W plane. The third radar subsystem 507 includes a third end-fire antenna array 512 and a third RFIC 518. The third end-fire antenna array 512 is oriented in a third direction 524 along the L-W plane.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Vacanti with Lee to incorporate the feature of: wherein the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit are each formed of an end-fire array antenna. Both Vacanti and Lee are considered analogous arts as they both disclose vehicular radar system used to detect object in different fields of view outside of the vehicle. However, Vacanti fails to specifically disclose, wherein the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit are each formed of an end-fire array antenna. Lee discloses this feature in the citations shown above for claim 6. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Vacanti and Lee to incorporate the feature mentioned above as the use of end-fire antennas allows for a more focused transmission of the signal in a specified direction. Therefore, such a feature would allow for more accurate detection of an object within that specified scan window and would lead to a more efficient system. 

Regarding claim 7, Vacanti further discloses
The radar system according to Claim 1 (Fig. 1A), wherein the third direction (Fig. 1 direction facing receive antenna 20b) is a direction substantially intermediate between the first direction and the second direction (Fig. 1A, the “third direction” the direction facing element 20b, is “substantially intermediate” between the first and second directions).  

Regarding claim 8, Vacanti further discloses
The radar system according to Claim 1 (Fig. 1A), wherein the third direction tilts to the first direction and farther from the second direction (Paragraph 0033, “Signals from full or partial rows of the receive array may be phase-shifted to steer the receive beams in azimuth, summed, and then these summed values may be manipulated (e.g., by applying a complex beam weight or another technique) to produce a plurality of receive beams oriented substantially in the first illumination dimension. The receive beams may be steered (e.g., electronically scanned) in the second illumination dimension along with the transmit beam to cover the predetermined window. Additionally or alternatively, the receive beams may be steered (e.g., electronically scanned) in the first illumination dimension to predetermined locations within the predetermined window.”; therefore, the steering of the receive beams is tantamount to a “tilt”  in the third direction).  

Regarding claim 9, Vacanti further discloses
The radar system according to Claim 1 (Fig. 1A), wherein the first transmitting antenna unit (Fig. 1A, 18a) includes a plurality of antenna elements arranged in a line in a direction orthogonal to the first direction (Fig. 1A, the transmit array 18a includes a plurality of antenna element arranged in a line in a direction orthogonal to the first direction).  

Regarding claim 11, the combination of Vacanti and Lee discloses [Note: what Vacanti fails to disclose is strike-through]
The radar system according to Claim 9 (Fig. 1A), wherein the plurality of antenna elements in the first transmitting antenna unit include first and second antenna elements branched from a power feeding point and connected to each other (Fig. 2 depicts for each transmit array 18, a plurality of antenna elements are included which include first and second antenna elements that are coupled to each other; Paragraph 0064, “Power divider 64 is operably coupled to a first corporate feed 62, which is associated with a transmit array 18 (FIGS. 1-3) and a second corporate feed 72, which is associated with a receive array 20 (FIGS. 1-3).”), 

Lee discloses, 
a length of a line from the power feeding point to a position where the line is connected to the first antenna element and a length of a line from the power feeding point to a position where the line is connected to the second antenna element being set such that phases respectively depending on the lines connected to the first and second antenna elements are the same as each other (Col. 8 lines, 6-12, “The RFIC 300 may control the plurality of end-fire antennas 302 to transmit one or more radar beam. For example, at least some of the signals transmitted by the RFIC 300 to each of the plurality of end-fire antennas 302 may have a different phase. When the signals have a different phase and are transmitted into the atmosphere, the combined signals form a radar beam.”; therefore, the statement “at least some of the signals transmitted by the RFIC 300 to each of the plurality of end-fire antennas 302 may have a different phase” indicates that at least some of the signals may also have the same phase, which would make it inherent that the multiple antenna elements are arranged in a line with equal spacing and equal length for each line).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Vacanti with Lee to incorporate the feature of: a length of a line from the power feeding point to a position where the line is connected to the first antenna element and a length of a line from the power feeding point to a position where the line is connected to the second antenna element being set such that phases respectively depending on the lines connected to the first and second antenna elements are the same as each other. Both Vacanti and Lee are considered analogous arts as they both disclose vehicular radar system used to detect object in different fields of view outside of the vehicle. However, Vacanti fails to specifically disclose, a length of a line from the power feeding point to a position where the line is connected to the first antenna element and a length of a line from the power feeding point to a position where the line is connected to the second antenna element being set such that phases respectively depending on the lines connected to the first and second antenna elements are the same as each other. Lee discloses this feature in the citations shown above for claim 11. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Vacanti and Lee to incorporate the feature mentioned above as utilizing the same length of a line from the power feeding point to each respective antenna element would allow for the synchronization of the transmit signals while avoiding phase shifts due to the length of the line of the feed. Such a feature would allow for more control of the transmit signal and would allow for more accurate detection of an object within that specified scan window as unnecessary phase shifts are avoided leading to reduced noise in the system. 

Regarding claim 17,  the combination of Vacanti and Lee discloses [Note: what Vacanti fails to disclose is strike-through]
The radar system according to Claim 1 (Fig. 1A), installed in a vehicle (Paragraph 0031, “Similarly, an airborne unmanned aerial vehicle (UAV) may search a large range of elevation and azimuth angle extent with a single focused beam looking for other aircraft to avoid collision. If there are numerous targets at various elevations and azimuth locations near the UAV, attempting to continuously detect and track all possible potential collisions with a single focused beam may become difficult.; therefore, implicit that the radar system is installed on a UAV), 

Lee discloses, 
which detects an object in an area in a rear of the vehicle and detects an object in an area at a side of the vehicle (Fig. 1 depicts that the radar sensor 102 detect an object in the rear of the vehicle and an object at the side of the vehicle, where object 112 is both at the rear and side of the vehicle).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Vacanti with Lee to incorporate the feature of: which detects an object in an area in a rear of the vehicle and detects an object in an area at a side of the vehicle. Both Vacanti and Lee are considered analogous arts as they both disclose vehicular radar system used to detect object in different fields of view outside of the vehicle. However, Vacanti fails to specifically disclose, which detects an object in an area in a rear of the vehicle and detects an object in an area at a side of the vehicle. Lee discloses this feature in the citations shown above for claim 17. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Vacanti with Lee to incorporate the feature mentioned above as Vacanti already discloses that the radar sensor is disposed on a vehicle to detect object in the surrounding area of the vehicle (paragraph 0003); however, does not specifically the rear and side portions. Such portion are considered “surrounding airspace” of a vehicle, nonetheless Lee is being used to show clearly the object being senses on the side and rear of the vehicle.  Such a feature would be a practical application for the radar sensor and would lead to more accurate detection of the object in areas that are difficult to see by a user when operating the vehicle. 

Regarding claim 18, Vacanti discloses [Note: What Vacanti fails to disclose is strike-though]
A radar system (Fig. 1A) which detects positions of targets existing outside the radar system (Paragraph 0028, “The disclosure describes radar systems and techniques for operating radar systems. Phased Array Surveillance Systems, particularly for small manned aircraft or UAVs, may advantageously use an efficient and low weight radar system for object sensing and avoidance or weather radar applications.”), the radar system (Fig. 1A) comprising: 
a circuit board (Fig. 2, element 28 coupled with all the other components in Fig. 2 forms a circuit board; therefore, the entire component of 12 in Fig. 2 is a circuit board) 
a transmitting antenna unit (Fig. 1A, element 18b, “transmit array”) arranged in an end portion area of the circuit board facing in a third direction (Fig. 2 depicts transmit array element 18 arranged in an end portion of the master connect board 28 (note all components are coupled together therefore the entire component of 12 is a circuit board) which faces “in a third direction”) between the first direction and the second direction (Fig. 1 and Fig 2, where the antenna array 18b is between the first and second direction), and including a plurality of antenna elements arranged in a line in a fourth direction orthogonal to the third direction (Fig. 2 depicts the plurality of transmit antenna element arranged in a line in a fourth direction which is orthogonal to “the third direction”), the transmitting antenna unit (Fig. 1, 18b) configured to transmit a first transmission wave and a second transmission wave in the first and second directions, respectively (Fig. 1; Paragraph 0041, “By arranging housings 13 at angles with respect to each other in, the transmit array/receive array pairs (e.g., first transmit array 18a and first receive array 20a, second transmit array 18b and second receive array 20b, and third transmit array 18c and third receive array 20c) are disposed at angles with respect to each other. This may allow radar system 10 to monitor a greater range in azimuth more efficiently than using only a single transmit array/receive array pair...The total azimuth scan area may depend at least in part on an overlap in azimuth between scan areas of the three FMCW radar arrays 12.”; therefore as the scan areas overlap in azimuth, reflection waves transmitted from one transmit unit are transmitted in multiple directions (i.e. transmission waves transmitted from 18b are transmitted in both the first and second directions); 
a first receiving antenna unit (Fig. 1,  20a) arranged in an end portion area of the circuit board facing in the first direction (Paragraph 0048, “Although the receive antenna elements are not illustrated in FIG. 2, the receive antenna elements are located adjacent to the top edge 31 of each of the respective printed boards 26.”, where “top edge 31 of each of the respective printed board 26” is tantamount to “an end portion area” of the circuit board 28 (note all component are coupled together therefore the entire component of 12 is a circuit board), the first receiving antenna unit configured to receive, from a first area, a first reflection wave that is a reflection of the first transmission wave (Paragraph 0041, “By arranging housings 13 at angles with respect to each other in, the transmit array/receive array pairs (e.g., first transmit array 18a and first receive array 20a, second transmit array 18b and second receive array 20b, and third transmit array 18c and third receive array 20c) are disposed at angles with respect to each other. This may allow radar system 10 to monitor a greater range in azimuth more efficiently than using only a single transmit array/receive array pair...The total azimuth scan area may depend at least in part on an overlap in azimuth between scan areas of the three FMCW radar arrays 12.”; therefore as the scan areas overlap in azimuth, reflection waves transmitted from one area are received by the receiver antenna elements of another area); and 
a second receiving antenna (Fig. 1, 20c; Paragraph 0036, “Each FMCW radar array includes a respective one of housings 13a-13c (collectively, “housings 13”), a respective one of transmit arrays 18a-18c (collectively, “transmit arrays 18”), and a respective one of receive arrays 20a-20c (collectively, “receive arrays 20”). Each one of transmit arrays 18 includes a respective transmit antenna including a plurality of transmit antenna elements. Similarly, each one of receive arrays 20 includes a respective receive antenna including a plurality of receive antenna elements.”) unit arranged in an end portion area of the circuit board facing in the second direction (Paragraph 0048, “Although the receive antenna elements are not illustrated in FIG. 2, the receive antenna elements are located adjacent to the top edge 31 of each of the respective printed boards 26.”, where “top edge 31 of each of the respective printed board 26” is tantamount to “an end portion area” of the circuit board 28 (note all component are coupled together therefore the entire component of 12 is a circuit board), the second receiving antenna unit configured to receive, from a second area mutually separated from the first area, a second reflection wave that is a reflection of the second transmission wave (Paragraph 0041, “By arranging housings 13 at angles with respect to each other in, the transmit array/receive array pairs (e.g., first transmit array 18a and first receive array 20a, second transmit array 18b and second receive array 20b, and third transmit array 18c and third receive array 20c) are disposed at angles with respect to each other. This may allow radar system 10 to monitor a greater range in azimuth more efficiently than using only a single transmit array/receive array pair...The total azimuth scan area may depend at least in part on an overlap in azimuth between scan areas of the three FMCW radar arrays 12.”; therefore as the scan areas overlap in azimuth, reflection waves transmitted from one area are received by the receiver antenna elements of another area (area adjacent to it) where all the three areas are mutually separate from each other), wherein 
the first and second receiving antenna units (Fig. 1, 20a and 20c) are spaced from each other in the fourth direction by transmitting antenna unit (Fig. 1A, array 20a and 20c are spaced from each other in a fourth direction by transmitting antenna array 18b), 
an angle from the first direction, intersecting the third direction, and to the second direction is between 600 and 1200 inclusive (Paragraph 0040, “As shown in FIG. 1C, the three back surfaces 15 of housings 13 are disposed at angles with respect to each other. Interior angles 17a and 17b may be defined between the first back surface 15a and second back surface 15b, and between the second back surface 15b and third back surface 15c. In some examples, interior angles 17a and 17b may be the same. In other examples, interior angles 17a and 17b may be the same. Interior angles 17a and 17b may be between about 90° and about 1800. In some examples, one or both of interior angles 17a and 17b may be about 120°.”; therefore an angle from the first direction, intersecting the third direction, and to the second direction is between 600 and 1200 inclusive).
ANNOTATED DIAGRAM OF VACANTI’S FIGURE 1 PROVIDED BELOW FOR REFERENCE:

    PNG
    media_image1.png
    778
    811
    media_image1.png
    Greyscale

Lee discloses, 
a circuit board whose board surface is arranged parallel with first and second directions (Col. 8, lines 42-45, “The radar subsystem 304 and the radar subsystem 406, including their components, are each positioned on the PCB 206. The PCB 206 is positioned along a plane that is parallel to the W-L plane.”; therefore, as shown in FIG. 5 the PCB is also positioned parallel to the W-L plane). 
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Vacanti with Lee to incorporate the feature of: a circuit board whose board surface is arranged parallel with first and second directions. Both Vacanti and Lee are considered analogous arts as they both disclose vehicular radar system used to sense the presence of object in areas surrounding the vehicle. Vacanti is very similar to the instant application as it discloses most of the feature of claim 1 as shown in the citations above. However, Vacanti fails to specifically disclose the feature of: a circuit board whose board surface is arranged parallel with first and second directions. Vacanti discloses in paragraph 0047, “FMCW array 12 also includes a receive array 20 including a plurality of printed boards 26 on which or in which at least some of the electronics and receive antenna elements of receive array 20 are disposed. Each of printed boards 26 is connected to a master interconnect board 28 by a respective one of connectors 30. Master interconnect board 28 may be mechanically attached or coupled to housing 13 (FIGS. 1A and 1B), e.g., to a back wall of housing 13.” Furthermore in paragraph 0048 Vacanti discloses, “In other examples, receive array 20 may include another physical configuration, such as receive antenna elements that are not adjacent to top edge 31 of each of the respective printed boards 26, more or fewer printed boards 26, or a construction similar to transmit array 18, in which a plurality of receive antenna elements are mounted on or formed in a major surface of a printed board or other substrate.” From these two references it can be inferred that the circuit board can be mechanically attached to the housing in different ways. Lee discloses the specific limitation of: a circuit board whose board surface is arranged parallel with first and second directions. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Vacanti with Lee to incorporate the feature mentioned above. The combination of Vacanti and Lee discloses all of the claimed features of claim 1. The benefit of having the circuit board parallel to the first and second directions would allow for a more compact design and thus lead to a more efficient system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vacanti (US 20170104276 A1) in view of Lee (US 9917355 B1) further in view of SCHMALENBERG (US 20130088393 A1).

Regarding claim 10, the combination of Vacanti and Lee discloses [Note: what the combination of Vacanti and Lee fails to disclose is strike-through] 
The radar system according to Claim 9, 

SCHMALENBERG discloses, 
wherein a pitch of the plurality of antenna elements in the first transmitting antenna unit is set different from a pitch of the plurality of antenna elements in the receiving antenna unit which is viewed from the first direction (Paragraph 0038, “The received signal of the radar system is the product of the patterns generated by the transmit and receive antenna arrays. By spacing out the elements of the receive array, for example beyond .lamda./2 (e.g. antenna pitch &gt;0.6 .lamda.) the antenna beam performance is improved, especially the gain and angular beam width. This approach may be used with either or both the transmit or receive beams.”). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Vacanti and Lee with SCHMALENBERG to incorporate the feature of: wherein a pitch of the plurality of antenna elements in the first transmitting antenna unit is set different from a pitch of the plurality of antenna elements in the receiving antenna unit which is viewed from the first direction. Vacanti and Lee and SCHMALENBERG are considered analogous arts to the instant application as they all disclose vehicular radar systems to detect objects in different fields of view. However, the combination of Vacanti and Lee fails to specifically disclose, wherein a pitch of the plurality of antenna elements in the first transmitting antenna unit is set different from a pitch of the plurality of antenna elements in the receiving antenna unit which is viewed from the first direction. SCHMALENBERG discloses this feature when it states that the antenna elements of the receiving array can be spaced out to change their pitch in relation to the transmitter antenna elements. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Vacanti and Lee with SCHMALENBERG to incorporate the feature mentioned above. The incorporation of such a feature would allow for adjustments to the transmission and reception of radar beams to achieve desired results which would lead to a more efficient system. 

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vacanti (US 20170104276 A1) in view of Lee (US 9917355 B1) further in view of SCHOEBERL (DE 102007036262 A1, citations corresponding to provided English translation copy).

Regarding claim 13, the combination of Vacanti and Lee discloses [Note: what the combination of Vacanti and Lee fails to disclose is strike-through]
The radar system according to Claim 1, 

SCHOEBERL discloses, 
further comprising a dielectric lens arranged in a way that separates the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system (Paragraph 0034, “7 shows a schematic section through a radar sensor, which.h after the in 6 constructed principle is constructed. The antenna elements 10 and the supply and evaluation circuit 22 are on a common board 26 arranged on the with the help of spacers 28 the cylindrical lens 18 is fixed so as to be a suitable distance to each of the antenna elements 10 having. The cylindrical lens 18 serves here as well as cover for the antenna elements 10 and the other high-frequency components on the board 26 and thus enables a compact construction of the radar sensor.”), which narrows beams of the first and second transmission waves and sends out the narrowed beams to the outside of the radar system (Fig. 6 and 7 shows the beams are narrowed out the radar system).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Vacanti and Lee with SCHOEBERL to incorporate the feature of: further comprising a dielectric lens arranged in a way that separates the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows beams of the first and second transmission waves and sends out the narrowed beams to the outside of the radar system. Vacanti and Lee and SCHOEBERL are considered analogous arts to the instant application as all disclose vehicular radar systems to detect objects in different fields of view. However, the combination of Vacanti and Lee fails to specifically disclose, further comprising a dielectric lens arranged in a way that separates the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows beams of the first and second transmission waves and sends out the narrowed beams to the outside of the radar system. SCHOEBERL discloses this feature in Figs. 6 and 6 which shows that the dielectric lens is arranged in a way to separate the radar antenna elements from the outside. It would be obvious to have this lens configuration for each of the radar subsystems as disclosed by Vacanti and Lee as they are all serving the same purpose of focusing the radar beams in a specific direction. Fig. 6 also shows the narrowed beams getting transmitted to the outside. Therefore it would have been obvious to someone in the art to modify the combination of Vacanti and Lee with SCHOEBERL to incorporate the feature mentioned above. The incorporation of such a feature would lead to a more efficient system as it allows for a more specified design to lead to desired results. 

Regarding claim 14, the combination of Vacanti and Lee and SCHOEBERL discloses 
The radar system according to Claim 13. However, the combination of Vacanti and Lee fails to disclose, wherein at any position of the dielectric lens in a direction of extension of the dielectric lens, a side cross section of the dielectric lens is formed in substantially the same convex shape.
SCHOEBERL discloses, 
 wherein at any position of the dielectric lens in a direction of extension of the dielectric lens, a side cross section of the dielectric lens is formed in substantially the same convex shape (see FIG. 8 which depicts the side cross section of the dielectric lens is formed in substantially the same convex shape).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Vacanti and Lee with SCHOEBERL to incorporate the feature of: wherein at any position of the dielectric lens in a direction of extension of the dielectric lens, a side cross section of the dielectric lens is formed in substantially the same convex shape. Vacanti and Lee and SCHOEBERL are considered analogous arts to the instant application as all disclose vehicular radar systems to detect objects in different fields of view. However, the combination of Vacanti and Lee fails to specifically disclose, wherein at any position of the dielectric lens in a direction of extension of the dielectric lens, a side cross section of the dielectric lens is formed in substantially the same convex shape. SCHOEBERL discloses this feature in Fig 8 which depicts the side cross section of the dielectric lens is formed in substantially the same convex shape. Therefore it would have been obvious to someone in the art to modify the combination of Vacanti and Lee with SCHOEBERL to incporation the feature mentioned above. The incorporation of such a feature would lead to a more efficient system as it allows for a more specified design to lead to desired results. 

Regarding claim 15, the combination of Vacanti and Lee and SCHOEBERL discloses
The radar system according to Claim 1. However, the combination of Vacanti and Lee fails to specifically disclose, further comprising a dielectric lens arranged in a position away from the first transmitting antenna unit in the first direction, which narrows a beam of the first transmission wave and sends out the narrowed beam to an outside of the radar system, wherein the dielectric lens is formed in such a dome shape that a front surface of the dielectric lens in the first direction curves out.

SCHOEBERL discloses, 
 further comprising a dielectric lens arranged in a position away from the first transmitting antenna unit in the first direction, which narrows a beam of the first transmission wave and sends out the narrowed beam to an outside of the radar system (Paragraph 0034, “7 shows a schematic section through a radar sensor, which after the in 6 constructed principle is constructed. The antenna elements 10 and the supply and evaluation circuit 22 are on a common board 26 arranged on the with the help of spacers 28 the cylindrical lens 18 is fixed so as to be a suitable distance to each of the antenna elements 10 having. The cylindrical lens 18 serves here as well as cover for the antenna elements 10 and the other high-frequency components on the board 26 and thus enables a compact construction of the radar sensor.”; Fig. 6 shows the narrow beams being sent to the outside of the radar system), wherein the dielectric lens is formed in such a dome shape that a front surface of the dielectric lens in the first direction curves out (Fig. 7 shows the dielectric lens is formed in a dome shape and the front surface in the first direction curves out).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Vacanti and Lee with SCHOEBERL to incorporate the feature of: further comprising a dielectric lens arranged in a position away from the first transmitting antenna unit in the first direction, which narrows a beam of the first transmission wave and sends out the narrowed beam to an outside of the radar system, wherein the dielectric lens is formed in such a dome shape that a front surface of the dielectric lens in the first direction curves out. Vacanti and Lee and SCHOEBERL are considered analogous arts to the instant application as all disclose vehicular radar systems to detect objects in different fields of view. However, the combination of Vacanti and Lee fails to specifically disclose, further comprising a dielectric lens arranged in a position away from the first transmitting antenna unit in the first direction, which narrows a beam of the first transmission wave and sends out the narrowed beam to an outside of the radar system, wherein the dielectric lens is formed in such a dome shape that a front surface of the dielectric lens in the first direction curves out. SCHOEBERL discloses this feature in Figs. 6 and 7. Therefore it would have been obvious to someone in the art to modify the combination of Vacanti and Lee with SCHOEBERL to incporation the feature mentioned above. The incorporation of such a feature would lead to a more efficient system as it allows for a more specified design to lead to desired results. 

Regarding claim 16, the combination of Vacanti and Lee and SCHOEBERL discloses
The radar system according to Claim 15. However, the combination of Vacanti and Lee fails to disclose, further comprising a second dielectric lens arranged in a way that separates the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows a beam of the second transmission wave and sends out the narrowed beam to the outside of the radar system.

SCHOEBERL discloses, 
 further comprising a second dielectric lens arranged in a way that separates the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system (Paragraph 0034, “7 shows a schematic section through a radar sensor, which after the in 6 constructed principle is constructed. The antenna elements 10 and the supply and evaluation circuit 22 are on a common board 26 arranged on the with the help of spacers 28 the cylindrical lens 18 is fixed so as to be a suitable distance to each of the antenna elements 10 having. The cylindrical lens 18 serves here as well as cover for the antenna elements 10 and the other high-frequency components on the board 26 and thus enables a compact construction of the radar sensor.”), which narrows a beam of the second transmission wave and sends out the narrowed beam to the outside of the radar system (Fig. 6 and 7 shows the beams are narrowed out the radar system).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Vacanti and Lee with SCHOEBERL to incorporate the feature of: further comprising a second dielectric lens arranged in a way that separates the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows a beam of the second transmission wave and sends out the narrowed beam to the outside of the radar system. Vacanti and Lee and SCHOEBERL are considered analogous arts to the instant application as all disclose vehicular radar systems to detect objects in different fields of view. However, the combination of Vacanti and Lee fails to specifically disclose, further comprising a second dielectric lens arranged in a way that separates the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows a beam of the second transmission wave and sends out the narrowed beam to the outside of the radar system. SCHOEBERL discloses this feature in Figs. 6 and 7. Therefore it would have been obvious to someone in the art to modify the combination of Vacanti and Lee with SCHOEBERL to incporation the feature mentioned above. The incorporation of such a feature would lead to a more efficient system as it allows for a more specified design to lead to desired results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648